Citation Nr: 0712303	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for residuals of a neck 
injury, finding that the veteran had not submitted new and 
material evidence to reopen the claim.  The veteran testified 
at a September 2003 Board hearing at the RO.  A transcript of 
this hearing is of record.  The Board reopened entitlement to 
service connection for residuals of a neck injury in March 
2004, finding that the veteran had submitted new and material 
evidence, but remanded the issue on the merits.  The Veterans 
Law Judge who presided over the September 2003 hearing and 
signed the March 2004 decision subsequently retired; and the 
veteran requested another hearing.  In September 2006, the 
Board remanded this case again so that the veteran could be 
scheduled for a Board hearing.  Thereafter, the veteran 
testified before the undersigned Veterans Law Judge at a 
February 2007 Board hearing at the RO.  A transcript of this 
hearing is of record, as well.

On August 11, 2006, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDING OF FACT

Resolving all doubt in the veteran's favor, the competent 
medical evidence shows the veteran's current neck disability 
is related to service.


CONCLUSION OF LAW

The veteran's neck disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In statements and testimony, the veteran has asserted that he 
injured his neck in service when the tailgate of a truck 
struck him in the head, hitting him hard enough to break his 
helmet.  He noted that he was under the truck that was being 
lifted by other servicemen when it was accidentally dropped.  
The veteran noted that he also was in a motor vehicle 
accident after service in the 1990's, which aggravated his 
neck disability.  He thus contends that his current neck 
disability is a direct result of his service, entitling him 
to disability compensation.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows evidence of a current neck 
disability.  Private medical statements and treatment records 
dated from 1997 to 2005 show findings of severe degeneration 
of the cervical spine at C2 through C6, and a "clay 
shoveler's fracture" at C7.  VA medical records dated from 
1999 to 2002 also show findings of osteoarthritis in the 
cervical spine.

The next issue is whether there is evidence of any in-service 
incurrence of a neck disability.  The service medical records 
are negative.  The veteran testified, however, that he did 
not receive treatment in service or report any injuries at 
the time of discharge.  The DD-Form 214 shows the veteran's 
military occupational specialty was Auto Mechanic.  Based on 
these records, there is no direct evidence of any in-service 
neck injury.

After service, a private chiropractor submitted a statement 
in February 1997, noting that the veteran had been seen at 
their office in April 1994 with complaints of head and neck 
pain radiating to the shoulders, which the veteran stated he 
received from the tailgate of a heavy equipment machine 
falling on him in service.

Another private chiropractor submitted a letter in February 
2000, indicating that the veteran had been treated for his 
neck problems at their facility since the early 1950's, 
indicating on a later September 2003 letter that these 
records had been destroyed.  The chiropractor further noted 
that the veteran's neck and upper back problems he had 
suffered for many years were consistent with the veteran's 
reported accident in 1943 when a tailgate fell and hit him on 
the head so hard that it cracked his helmet.  The x-ray films 
showing a "clay shoveler's fracture" at C7 were found to be 
consistent with the in-service injury described by the 
veteran.  The same chiropractor submitted another letter in 
September 2000 with the same report.  

The veteran's son testified that he recalled hearing about 
his father's complaints of neck pain and that he began to 
understand what was going on in about 1977.

The record also shows the veteran sustained a post-service 
injury to the neck as a result of a motor vehicle accident.  
An October 1996 private medical record notes that the veteran 
was the driver of a vehicle that was struck by another 
vehicle on his side causing his vehicle to spin and then be 
hit by the vehicle again.  Orthopedic tests showed maximum 
cervical rotary compression and bilateral neck pain.  The 
assessment included cervical radiculoneuragia with a Grade 
II, moderate to severe cervical strain/sprain, myalgia and 
muscle spasms associated with C4-T1, which the examiner found 
was consistent with the type of motor vehicle accident.

Upon review, the medical evidence for and against the claim 
is more or less equally-balanced.  The evidence against the 
claim consists of the fact that there is no direct evidence 
of injury in service as a result of the tailgate falling on 
the veteran's head, and an intercurrent injury to the neck in 
an October 1996 motor vehicle accident.  The lack of medical 
evidence of an in-service injury is offset, however, by the 
veteran's consistent accounts of a neck injury in service, 
and post-service evidence from a private chiropractor of 
treatment for the neck since the 1950's to present, also 
confirmed by the sworn testimony from the veteran's son, 
recalling the veteran's complaints of neck pain over the 
years.  This evidence shows continuity of symptomatology of a 
neck disability since service.  The veteran is competent to 
testify as to his symptoms, and there is no reason shown to 
doubt his (or his son's) credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  Additionally, the private chiropractor 
who worked at the facility where the veteran had been treated 
since the 1950's found that the "clay shoveler's fracture" 
at C7 was consistent with the veteran's reported in-service 
injury.

The record also shows the veteran had neck problems prior to 
the post-service motor vehicle accident.  As noted, the 
private chiropractor reported that the veteran had received 
treatment since the 1950's.  Another private chiropractor 
indicated that the veteran was seen for neck problems in 
1994, which was two years prior to the motor vehicle 
accident.  The veteran's son also recalled hearing about the 
veteran's complaints of neck pain as far back as 1977.  The 
private chiropractor, who examined the veteran after the 1996 
motor vehicle accident noted that the neck pains were worse 
than prior to the motor vehicle accident, and also reported 
in February 1997 that the motor vehicle accident exacerbated 
the veteran's impairment from World War II.  These statements 
suggest that the motor vehicle accident aggravated the 
veteran's neck disability that existed prior to the post-
service accident. 

As the record shows a current neck disability, credible 
testimony of the in-service injury, complaints and treatment 
for neck symptomatology since service, and a medical opinion 
relating the veteran's current neck disability to the type of 
injury described in service, all doubt is resolved in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  For this reason, the veteran's claim is granted.

The Board has considered the veteran's service connection 
claim for residuals of a neck injury with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given 
the favorable outcome noted above, however, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Entitlement to service connection for residuals of neck 
injury is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


